Citation Nr: 1434196	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-32 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for cataracts.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for chronic lumbar myositis.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the elbows, claimed as arthritis due to frostbite.

4.  Entitlement to service connection for DJD of the shoulders, claimed as arthritis due to frostbite.

5.  Entitlement to special monthly pension based upon need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) and a December 2010 rating decision of the San Juan, Puerto Rico, RO.
 
In an October 2011 decision, the RO granted entitlement to special monthly pension at the housebound rate.  As the award did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues pertaining to the elbows and shoulders have been recharacterized to comport with the evidence of record.  In September 1995, the RO denied service connection for (i) decreased visual acuity, early cataracts, claimed as a vision condition, and (ii) chronic lumbar myositis, claimed as arthritis due to frostbite.  In April 1997, the Board denied the same issues after the denials were appealed.  In October 2010, VA received claims for entitlement to service connection for (i) bilateral senile cataracts, (ii) chronic lumbar myositis, (iii) DJD of the elbows claimed as arthritis due to frostbite, and (iv) DJD of the shoulders claimed as arthritis due to frostbite.  In December 2010, the RO denied all four issues for failure to present new and material evidence since the September 1995 denial.

Significantly, the issues pertaining to the elbows and shoulders were not adjudicated before December 2010, including in the September 1995 rating decision.  Although the rating code sheet listed DJD of the shoulders and elbows as nonservice-connected disabilities in addition to the back, the rating decision itself did not refer to the shoulders or elbows, only discussed the back.  Moreover, there was no indication at that time that the Veteran filed claims pertaining to the shoulders or elbows.  Furthermore, when the Board adjudicated the appeal in April 1997, claims pertaining to the shoulders or elbows were not considered.  Therefore, despite the code sheet reference, the Board finds that claims were not filed for these two claims at that time and that service connection was not denied explicitly or implicitly as the Veteran would not reasonably understand that there had been an adjudication of these claims.  See, e.g., Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  Accordingly, they have been recharacterized as new claims, not claims to reopen.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for DJD of the elbows and shoulders are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision of April 1997, the Board denied the claims of service connection for (i) decreased visual acuity, early cataracts, claimed as a vision condition, and (ii) chronic lumbar myositis, claimed as arthritis due to frostbite on the basis that the current disabilities were not incurred in or caused by service and there was no nexus to service.

2.  The additional evidence since the Board's decision in April 1997 is redundant or cumulative evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claims.

3.  The Veteran is not blind or nearly blind, or a patient in a nursing home; his disabilities have not rendered him so helpless as to be unable to care for himself or protect himself from the hazards of his environment.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision, which denied the Veteran's claims of service connection for (i) decreased visual acuity, early cataracts, claimed as a vision condition, and (ii) chronic lumbar myositis, claimed as arthritis due to frostbite, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria to reopen the claim of service connection for bilateral senile cataracts have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the claim of service connection for chronic lumbar myositis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for special monthly pension based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2013); 38 C.F.R. § 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A November 2010 letter satisfied the duty to notify provisions for the cataract and back claims to reopen.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the evidence necessary to reopen the claims and to substantiate each element of the underlying service connection claims, and new and material evidence was defined.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, a February 2007 letter satisfied the duty to notify provisions for the claim for special monthly pension.  Although the letter was sent prior to the Veteran's present claim, he filed multiple special monthly pension claims in a short period; thus, the February 2007 letter has the effect of informing him of the information and evidence necessary to substantiate the claim.  Thus, VA's duty to notify has been met for these three claims.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

As to the issues of entitlement to service connection for cataracts and chronic lumbar myositis, a VA examination is not required in this case because the Veteran has not submitted new and material evidence to reopen the claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  

As to the claim for special monthly compensation, VA examinations were conducted in December 1993, March 2007, and August 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

Thus, VA's duty to assist has also been met for these three claims.


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of April 1997, the Board denied the claims of service connection for (i) decreased visual acuity, early cataracts, claimed as a vision condition, and (ii) chronic lumbar myositis, claimed as arthritis due to frostbite on the bases that the current disabilities were not incurred in or caused by service and that there was no nexus to service.  This was subsequent to the Veteran appealing a September 1995 rating decision that denied the claims.  The Board's decision is final by operation of law.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The evidence of record at the time of the April 1997 Board decision included service treatment records, VA treatment records, a VA examination report, private back treatment records, and the Veteran's statements.

The evidence added to the record since April 1997 includes VA treatment records and two VA eye examination reports.  

The VA treatment records show senile cataracts and various diagnoses pertaining to the back, including DJD, degenerative disc disease, and lumbar radiculopathy.  Some of the diagnoses pertaining to the back are new because they were not considered during the April 1997 denial.  However, none of the VA treatment records suggest that any of the current eye or back disabilities were incurred in or are otherwise related to an event, injury, or disease during active duty service.

In March 2007 and August 2010, VA examiners attributed loss of vision in the right eye to amblyopia (lazy eye) and loss of vision in the left eye to refractive cataracts.  Neither the examiners nor the Veteran indicated that the current eye disabilities are related to service. 

The additional evidence since April 1997 does not relate to an unestablished fact necessary to substantiate the claims, namely, evidence that the current eye and back disabilities were incurred in or are caused by service.  The evidence since April 1997 is not new and material under 38 C.F.R. § 3.156(a) even with consideration of the low threshold set forth in Shade.

For these reasons, the claims of service connection for cataracts and chronic lumbar myositis are not reopened.


Special Monthly Pension

As noted in the introduction, in an October 2011 decision, the RO granted entitlement to special monthly pension at the housebound rate based.  The Veteran seeks special monthly compensation for regular aid and attendance of another person.  The October 2011 award is not a full grant of benefits as aid and attendance is the greater benefit of the two special monthly pension matters.  Thus, the Board will consider whether the Veteran is entitled to special monthly pension on account of the need for regular aid and attendance of another person.

For pension purposes, a person shall be considered in need of regular aid and attendance if the person (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance of another person.  38 C.F.R. § 3.351(b)-(c).

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or to protect himself from hazards or dangers incident to his daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The evidence of record does not support the criteria for special monthly compensation for regular aid and attendance of another person.

First, VA eye examinations in December 1993, March 2007, and August 2010 show that the Veteran is not blind or nearly blind as his corrected visual acuity is better than 5/200, and that there is no evidence of concentric contraction of the visual field to 5 degrees or less.

Second, the Veteran does not live in a nursing home, rather he lives alone in a two-story townhouse as evidenced by an August 2010 VA examination report.

Third, the evidence of record does not establish a factual need for aid and attendance of another person.  The August 2010 report shows that the Veteran uses a cane to walk, and he is able to walk several hundred yards without assistance.  He is also able to leave the home and drive short distances without assistance.  Additionally, the report indicates that the Veteran can perform all functions.  In an April 2008 statement, it was noted that the Veteran feeds himself and maintains personal hygiene.  Thus, the Board finds that the Veteran's disabilities have not rendered him so helpless as to be unable to care for himself or protect himself from the hazards of his environment.

As the preponderance of the evidence indicates that the Veteran's disabilities do not render him so helpless as to require the regular aid and attendance of another person, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for cataracts is denied.

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for chronic lumbar myositis is denied.

Special monthly pension based on the need for the regular aid and attendance of another person is denied.



REMAND

The evidence of record suggests that the Veteran's current elbow and shoulder disabilities may be related to service.  However, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claims pertaining to the elbows and shoulders.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current elbow and shoulder disabilities, to include any arthritis and/or residuals of cold injuries.  The examiner should comment on whether the Veteran has a type of disability that could have resulted from exposure to cold weather.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current elbow or shoulder disability is related to a disease, injury, or event during service.

The examiner is to address the Veteran's report of an in-service injury, which he believes resulted in frostbite and arthritis.  See Claim (Dec. 1994).

The examiner is to assume that the Veteran was exposed to extremely cold temperatures during his participation in the Korean War.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, adjudicate the issues remaining on appeal on the merits.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


